SECOND AMENDMENT TO SALES CONTRACT

 

 

THIS SECOND AMENDMENT TO SALES CONTRACT (this “Amendment”) is made as of
November 19, 2015 (the “Amendment Effective Date”), by and between ACRE REALTY
LP, a Georgia limited partnership (“Seller”), and MAPLE MULTI-FAMILY LAND SE,
L.P., a Delaware limited partnership (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Sales Contract dated August 14, 2015 by and
between Seller and Purchaser, as amended by that certain First Amendment to
Sales Contract dated October 9, 2015 between Seller and Purchaser (as amended,
the “Sales Contract”), Seller has agreed to sell and Purchaser as agreed to buy
that certain property (the “Property”) located in Sandy Springs, Fulton County,
Georgia, containing approximately 9.696 acres fronting on Peachtree Dunwoody
Road and being more particularly described in the Sales Contract;

 

WHEREAS, Purchaser and Seller desire to amend the Sales Contract only as herein
specifically set forth;

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Purchaser to Seller and by
Seller to Purchaser upon the execution of this Amendment, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

 

1.      Any capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Sales Contract.

 

2.      The Closing Date is hereby extended from December 7, 2015 to December
17, 2015 conditioned upon Purchaser depositing with the Escrow Agent on or
before December 7, 2015 an additional earnest money deposit in the amount of One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00), which upon receipt by
the Escrow Agent shall be included within the definition of and shall be a part
of the “Deposit”. In the event that the additional $150,000.00 Deposit is not
paid by Purchaser to the Escrow Agent and proof thereof is not provided by
Escrow Agent to Seller on or before December 7, 2015, Purchaser acknowledges
that Purchaser shall be in default of the Sales Contract and, provided Seller is
not then in default of the Sales Contract (for any reason other than a failure
to tender the Limited Warranty Deed and any other Closing documents required
under the Sales Contract) and the Sales Contract has not otherwise been
terminated for any reason expressly provided for in the Sales Contract other
than a default by Purchaser, then the $500,000.00 Deposit being held by the
Escrow Agent on the Amendment Effective Date shall promptly be paid to Seller
(without the need for any further action on the part of Seller) and Purchaser
directs Escrow Agent to release same to Seller (and in such event Purchaser
hereby waives all right, title, interest and/or claims (whether by contract, at
law or in equity) of any kind or nature in and to said $500,000.00 Deposit) and
thereafter the Sales Contract shall be null and void and of no further force or
effect and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations thereunder except for those matters that expressly
survive termination of the Sales Contract.

 



 

 

3.      Except as specifically amended herein, all other terms and conditions of
the Sales Contract shall remain unmodified and in full force and effect, the
same being confirmed and republished hereby. In the event of any conflict
between the terms of the Sales Contract and the terms of this Amendment, the
terms of this Amendment shall control.

 

4.      This Amendment may be executed in any number of counterparts all of
which taken together shall constitute one and the same instrument and any of the
parties or signatories hereto may execute this Amendment by signing any such
counterpart.

 

5.      This Amendment may be transmitted between the parties by e-mail in pdf.
The parties intend that the e-mailed pdf signatures constitute original
signatures.

 

6.      This Amendment shall inure to the benefit and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns, and shall be governed by Georgia law. Time is of the essence
as to all dates and timeframes set forth in this Amendment and the Sales
Contract.

 

 

[Remainder of page left blank]

 



 

 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be
executed by persons duly authorized hereunto as of the day and year first above
written.

 

  PURCHASER:       MAPLE MULTI-FAMILY LAND SE, L.P., a Delaware limited
partnership       By: Maple Multi-Family Development, L.L.C., a Texas limited
liability company, its general partner                     By: /s/ Leonard Wood,
Jr.       Leonard Wood, Jr., Vice President                   SELLER:        
ACRE Realty LP, A Georgia limited partnership         By: ACRE Realty Investors,
Inc., a Georgia corporation, its sole general partner                     By:
/s/ Robert Gellert       Robert Gellert, Executive Vice       President        
                  ESCROW AGENT:       FIDELITY NATIONAL TITLE GROUP          
By:    /s/ Shane Rogers     Name: Shane Rogers     Title:    AVP

 



 

